Exhibit 10.2

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (this “Master Agreement”), with an Effective Date
of August 30, 2011, will set forth the terms and conditions between Pacira
Pharmaceuticals Inc. a California corporation, 5 Sylvan Way Parsippany, NJ
07054, (hereinafter “Pacira”), and Quintiles Commercial US, Inc., 10 Waterview
Boulevard, Parsippany, NJ 07054 (hereinafter “Quintiles”).

 

Background:

 

A.                                   Pacira is in the business of developing,
manufacturing and/or distributing pharmaceutical and/or biotechnology products
(“Pacira Product(s)”).  Quintiles is in the business of providing sales,
marketing, educational and alternative commercialization services for the
pharmaceutical, healthcare and biotechnology industries.

 

B.                                     Pacira and Quintiles desire to enter into
this Master Agreement to provide the terms and conditions upon which Pacira may
engage Quintiles and its corporate Affiliates from time-to-time to provide
contract sales, marketing, educational and alternative commercialization
services for individual projects by executing individual Work Orders (as defined
below) specifying the details of the services and the related terms and
conditions.

 

Agreement:

 

1.0                               Definitions

 

1.1                                 “Affiliate” shall mean any corporation or
business entity controlled by, controlling, or under common control with a party
to this Master Agreement.  For this purpose, “control” shall mean direct or
indirect beneficial ownership of at least fifty percent (50%) of the voting
stock or income interest in such corporation or other business entity, or such
other relationship as, in fact, constitutes actual control.

 

1.2                                 “Calendar Quarter”“ means the following
periods: January 1 through March 31, April 1 through June 30, July 1st through
September 30, and October 1 through December 31.

 

1.3                                 “FDA” shall mean the US Food and Drug
Administration or successor agency performing similar functions.

 

1.4                                 “Fees” shall mean the fair market value
compensation payable to Quintiles in return for Services.  Fees shall not
include Pass-Through Expenses.

 

1.5                                 “Net Product Sales” shall mean the gross
amounts billed by Pacira, its Affiliates, or Licensees in respect of sales of
EXPAREL to unrelated parties, less the following deductions, to the extent each
is applicable to the given sale: (a) trade, cash, or quantity discounts actually
allowed and taken with respect to such sales; (b) taxes imposed upon and paid
with respect to the sale, delivery, or use of the

 

--------------------------------------------------------------------------------


 

product; and (c) amounts repaid or credited by reason of billing corrections,
rejections, defects, recalls, or returns. Such amounts shall be determined in
accordance with generally accepted accounting principles, consistently applied.

 

1.6                                 “Pass-Through Expenses” shall mean the
reasonable and necessary out-of-pocket costs and expenses actually incurred
without markup by Quintiles in providing Services, in accordance with a mutually
agreed written budget or the express terms of a Work Order.

 

1.7                                 “Project” shall mean the complete task or
set of tasks described in a specific Work Order.

 

1.8                                 “Services” shall mean the responsibilities,
obligations and activities which are to be performed by Quintiles, as they are
described in this Master Agreement and in specific Work Orders.

 

1.9                                 “Term” and “Project Term” shall have the
meanings described in Section 11.1.

 

1.10                           “Work Order” shall have the meaning described in
Section 2.2.

 

2.                                      Scope of Master Agreement; Services to
be Provided; Work Orders; Project Teams.

 

2.1                                Scope of Master Agreement.  This Master
Agreement allows the parties to contract for multiple Projects through the
issuance of multiple Work Orders.  This Master Agreement covers the provision of
professional sales and marketing services by Quintiles and Quintiles’s corporate
Affiliates (see Section 12), including, but not limited to, recruitment of field
personnel, full-time or flex-time sales force services, promotional education
programs and other related commercialization services, when requested by Pacira
and agreed to by Quintiles as set forth in the relevant Work Order. Pacira
shall, in its sole discretion, determine when and whether to offer projects to
Quintiles and its corporate Affiliates, including the decision whether or not to
enter into a specific Work Order.

 

2.2                                  Work Orders.  The specific details and
tasks of each Project shall be separately negotiated and specified in writing on
terms and in a form acceptable to the parties (each such writing, a “Work
Order”).   The first Work Order (#6508, attached hereto) is of even date hereof
and subsequently issued Work Orders may follow the same basic template.  Any
Services performed prior to the execution of the first Work Order that were not
requested by Pacira in writing shall be performed at Quintiles’ financial risk. 
Thereafter, no Services shall be performed prior to the execution of a Work
Order covering such Services.  Each Work Order will include, as appropriate,
identification of the Pacira Products to be involved in the Services, a schedule
of Quintiles Responsibilities and Obligations, Pacira Responsibilities and
Obligations and Fees and Pass-Through Expenses.  Each Work Order shall be
subject to all of the terms and conditions of this Master Agreement, in addition
to the specific details set forth in the Work Order.  To the extent any terms or
provisions of a Work Order conflict with the terms and provisions of

 

--------------------------------------------------------------------------------


 

this Master Agreement, the terms and provisions of this Master Agreement shall
control, unless the Work Order expressly and specifically states an intent to
supersede the Master Agreement on a specific matter (but then only with respect
to the particular Work Order and with respect only to the matter so specified). 
A change in a Work Order shall be evidenced by an amendment to the relevant Work
Order duly executed by Pacira and Quintiles in form acceptable to both parties.

 

3.                                      Payment of Fees and Pass-Through
Expenses.

 

3.1                                Pacira shall pay Quintiles the Fees and
Pass-Through Expenses expressly described in each Work Order.  Unless otherwise
agreed in a particular Work Order, Quintiles will use commercially reasonable
efforts to invoice Pacira monthly in advance no later than the fifteenth day of
each month for the estimated Fees and Pass-Through Expenses relating to the
Project to be incurred during the following month.  Supporting documentation
will be made available to Pacira upon request. Pacira shall make payment of all
undisputed amounts within forty-five (45) days after the receipt of each monthly
itemized invoice and (as applicable) any requested supporting documentation,
after which time interest shall be due and payable on the unpaid balance at the
rate of 1.5% per month.  If any portion of an invoice is disputed, Pacira shall
pay the undisputed amounts within the aforementioned forty-five (45) days, and
the parties shall use good faith efforts to reconcile the disputed amount for
payment as soon as practicable.  Unpaid disputed amounts shall not be subject to
interest.  At the end of each calendar month, Quintiles shall reconcile the
advance payment made with the actual Daily Fees and Pass-Through Expenses
incurred and shall issue a credit or debit as appropriate on the next month’s
estimated invoice.

 

3.2                                 If the period of non-payment of an
undisputed amount exceeds ten (10) days following the date on which the payment
would have been due, Quintiles may, at its sole discretion and without prejudice
to any other rights or remedies, provide  Pacira a ten (10) day written notice
of intent to suspend Services in connection with a particular Project, and if
the non-payment continues after the ten (10) day period, Quintiles may (i)
declare Pacira in breach and cease the Services on that Project or (ii) exercise
its right to give notice of a default in accordance with Section 11.3.
Notwithstanding the foregoing, both parties shall continue to perform their
obligations hereunder during the pendency of any dispute concerning the
non-payment of disputed Fees and Pass Through Expenses.

 

3.3                                 Payments shall be by wire-transfer,
automatic clearing house (ACH)  or by check as follows:

 

Postal Mail:

Quintiles Commercial US, Inc.

PO Box 601070

Charlotte, NC 28260-1070

 

Overnight Mail:

Quintiles Commercial US, Inc.

 

--------------------------------------------------------------------------------


 

c/o Wachovia Bank

Lockbox #601070

1525 West WT Harris Blvd - 2C2

Charlotte, NC 28262

 

Electronic Payment:

Quintiles Commercial US, Inc.

Account Number:  2000016952739

ACH Payment ABA#:  053 101 626

Fedwire ABA#:  053 000 219

Wachovia Bank - Charlotte, NC

 

Quintiles Federal Employment ID Number is 22-3529314.

 

3.4                                 In the event that taxes or duties, of
whatever nature, are required to be made or withheld on payments made pursuant
to this Master Agreement or an applicable Work Order by any state, federal,
provincial or foreign government, including, but not limited to, Value Added
Tax, Pacira shall promptly pay said taxes and duties to the appropriate taxing
authority without any deduction to any amount owed to Quintiles.  Pacira shall
secure and deliver to Quintiles any official receipt for any such taxes paid. 
Alternatively, Quintiles may invoice Pacira for the taxes, without a mark-up, as
a pass-through expense, collect the taxes from Pacira, and pay the taxes due on
the Services.  For the avoidance of doubt, the requirements of this provision
shall not apply to any income, employment-related taxes, duties, or withholding
and shall only apply to taxes directly applicable to the Services.

 

3.5                                 At least ten (10) business days prior to the
first day of each Calendar Quarter, Quintiles shall provide Pacira with the
forecasted budget estimate for such Calendar Quarter for each open Work Order
(the “Quarterly Budget Forecast”).  The Quarterly Budget Forecast shall be
substantially in the form of Attachment C to Work Order #6508.

 

4.                                      Confidentiality and Ownership of
Information.

 

4.1                                 Each of the parties acknowledges that, in
the course of performing its obligations hereunder, it may receive information
from the other party which is proprietary to the disclosing party and which the
disclosing party wishes to protect from public disclosure (“Confidential
Information”).  Quintiles and Pacira agree to retain in confidence, during the
Term of this Master Agreement and any Work Order, and any subsequent renewals
thereof, and thereafter for a period of five (5) years (or, in the case of
Confidential Information identified by the disclosing party as a trade secret,
for as long as such Confidential Information remains a trade secret), all
Confidential Information disclosed to it by or on behalf of the other party, and
that it will not, without the written consent of such other party, use
Confidential Information for any purpose other than the purposes indicated
herein.  These restrictions shall not apply to Confidential Information which:
(i) is or becomes public knowledge (through no fault of the receiving party);
(ii) is made

 

--------------------------------------------------------------------------------


 

lawfully available to the receiving party by an independent third party; (iii)
is already in the receiving party’s possession at the time of receipt from the
disclosing party (and such prior possession can be properly demonstrated by the
receiving party); (iv) is independently developed by the receiving party and/or
Affiliates (and such independent development can be properly demonstrated by the
receiving party); or (v) is required by law, regulation, rule, act or order of
any governmental authority or agency to be disclosed by the receiving party,
provided, however, if reasonably possible, such receiving party gives the
disclosing party sufficient advance written notice to permit it to seek a
protective order or other similar order with respect to such Confidential
Information and, thereafter, the receiving party discloses only the minimum
Confidential Information required to be disclosed in order to comply.

 

4.2                                 Quintiles and Pacira shall limit disclosure
of the other party’s Confidential Information to only those of their respective
officers, representatives, agents and employees (collectively “Agents”) who are
directly concerned with the performance of this Master Agreement and have a
legitimate need to know such Confidential Information. Upon receipt of notice of
termination by Pacira, Quintiles shall return all Pacira Confidential
Information to Pacira.

 

4.3                                 All Pacira patents, trade secrets,
copyrights, trade names, trademarks, service marks, proprietary materials or
intellectual property and all improvements to any of the foregoing (collectively
“Pacira Property”) used in connection with the Services provided pursuant to
this Master Agreement or any Work Order shall remain the sole and exclusive
property of Pacira, and Quintiles’s rights to use such Pacira Property shall be
limited to those permitted by this Master Agreement or any Work Order.

 

4.4                                 Pacira acknowledges that Quintiles possesses
certain inventions, processes, know-how, trade secrets, improvements, other
intellectual properties and other assets, including but not limited to
analytical methods, procedures and techniques, computer technical expertise and
software, and business practices, including, but not limited to the Quintiles
Sales Force Automation System (SFA) or Customer Relationship Management System
(CRM) as applicable, the Quintiles Pharmaceutical Selling System, and the
Quintiles Sample Accountability System which have been independently developed
by Quintiles (collectively “Quintiles Property”).  Pacira and Quintiles agree
that any Quintiles Property or improvements thereto which are used, improved,
modified or developed by Quintiles under or during the term of this Master
Agreement or any Work Order are the sole and exclusive property of Quintiles. 
Pacira and Quintiles agree that any (i) data or (ii) systems licenses (including
but not limited to SFA, CRM, and any other systems that may be licensed or
independently developed by Quintiles for purposes of storing data on behalf of
Pacira), shall, upon Pacira’s request, be provided, transferred, assigned, or
licensed to Pacira (as applicable), or maintained by Quintiles for ongoing
management by Quintiles on behalf of Pacira.  As to software licenses described
in Section 4.4(ii) above, the term of such transferred, assigned or licensed
licenses shall be limited to the applicable Project Term, unless otherwise
agreed to by the parties in writing.

 

--------------------------------------------------------------------------------


 

4.5                                 No party shall issue a press release or
other formal public announcement (except for corporate presentations to
respective board members or inter-company announcements) relating to this Master
Agreement or the activities contemplated herein without the prior written
approval of the other party.  Quintiles shall not unreasonably withhold its
approval of any press release or other public announcement concerning
information that is material to Pacira Pharmaceuticals or that is required by
law.  For press releases required by law, if Quintiles fails to provide approval
of such press release within three (3) business days (or sooner if required by
law and Quintiles is notified of such shorter response time in writing) of
receiving a draft, Pacira may deem such draft approved by Quintiles.

 

5.                                      Independent Contractor Relationship.

 

5.1                                 For the purposes of this Master Agreement
and any Work Order, the parties hereto are independent contractors and nothing
contained in this Master Agreement or any Work Order shall be construed to place
them in the relationship of partners, principal and agent, employer and employee
or joint venturers.  Neither party shall have the power or right to bind or
obligate the other party, nor shall either party hold itself out as having such
authority.

 

5.2                                 No provision of this Master Agreement or any
Work Order shall be deemed to create or imply any contract of employment between
Pacira and any employee of Quintiles. All persons performing Services shall be
employees of Quintiles, or subcontractors engaged by Quintiles with prior
written consent of Pacira, and shall not be entitled to any benefits applicable
to employees of Pacira.

 

5.3                                 Quintiles will (i) maintain all necessary
personnel and payroll records for Quintiles employees; (ii) compute wages and
withhold applicable Federal, State and local taxes and Federal FICA payments for
Quintiles employees; (iii) remit Quintiles employee withholdings to the proper
governmental authorities and make employer contributions for Federal FICA and
Federal and State unemployment insurance payments; (iv) pay net wages and fringe
benefits, if any, directly to Quintiles employees; and (v) provide for
employer’s liability and Workers’ Compensation insurance coverage.

 

5.4                                 Quintiles shall be responsible for
management of all employer obligations in connection with Quintiles employees
who perform the Services.  Quintiles employees shall remain exclusively under
the direct authority and control of Quintiles and shall execute the
acknowledgement form attached as Exhibit A to this Master Agreement.  No
employees of Quintiles shall be entitled to any compensation, healthcare
coverage or insurance, life insurance, disability benefits, pension or
profit-sharing benefits, any other employee benefit or participation in any
employee incentive compensation or stock option plan offered or provided by
Pacira to Pacira employees.  Pacira may be involved in providing training,
direction or equipment to a Quintiles employee only in the manner and to the

 

--------------------------------------------------------------------------------


 

extent specifically described in a Work Order.  The employer obligations of
Quintiles shall include: (i) human resource issues, including establishment of
employee policies, and administration of health and benefits plans, 401K plan,
and other employee benefit plans; (ii) work performance and work behavior
issues, including probationary period, periodic and annual appraisals, employee
discipline and termination; (iii) administration of systems for time-keeping,
payroll and employee expense reimbursement; (iv) day to day management of
employment issues in connection with performance of the Services.

 

5.5                                 Quintiles shall ensure that all Quintiles
employees have executed appropriate confidentiality agreements requiring such
employees to maintain the confidentiality of any Confidential Information they
may receive while performing the Services.

 

6.                                      Regulatory Compliance.

 

6.1                                  In carrying out their responsibilities
under this Master Agreement and each Work Order, Quintiles and Pacira agree to
comply, to the extent applicable, with all laws, rules and regulations,
including, but not limited to the Federal Equal Employment Opportunity Act,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Fair Labor Standards Act, the
Immigration Reform and Control Act of 1986, the Food, Drug and Cosmetic Act,
Section 1128B(b) of the Social Security Act (42 U.S.C. §1320a-7b), and the
Prescription Drug Marketing Act, and with industry standards of practice,
including those set forth in the PhRMA Code on Interactions with Healthcare
Professionals.  Pacira shall be primarily responsible for compliance with the
Physician Payment Sunshine Act,  Cal. Health & Safety Code s. 119400-119402, and
any similar law or regulation of any other governmental unit and shall provide
Quintiles with any applicable per physician spending limits arising therefrom. 
To facilitate Pacira’s compliance with federal and state physician spend
reporting requirements, Quintiles will provide its standard monthly excel file
that includes all data required for federal and state reporting requirements as
jointly determined by the Parties.

 

6.2                                 If Quintiles or its employees become aware
of adverse drug experience reports involving the use of any Pacira Product,
while performing any Services in connection with the Pacira Product, they shall
immediately notify Pacira in accordance with Pacira procedures. Pacira shall
deliver to Quintiles a written copy of such Pacira notification procedures.

 

6.3                                  Pacira shall be solely responsible for
responding to any government or regulatory agency concerning use or marketing of
Pacira Products, except where (i) such responsibility is expressly transferred
to Quintiles in a Work Order; or (ii) to the extent any notice or reporting
requirement is by law made directly applicable to Quintiles.  Reports made by
Quintiles shall be charged to the customer on a time and materials basis.  Both
Quintiles and Pacira shall provide the other with copies of all written reports,
including all applicable documentation, made to any governmental or regulatory
agency.  Both Quintiles and Pacira shall provide the other with a written
summary of any oral or telephonic report made to any governmental or regulatory
agency.  Quintiles shall

 

--------------------------------------------------------------------------------


 

promptly notify Pacira of any information Quintiles receives regarding any
threatened or pending action by a government or regulatory agency that may
affect the Pacira Products, or of any communication received by Quintiles from a
government or regulatory agency with Quintiles regarding a Pacira Product or the
Services provided by Quintiles hereunder.  Each party shall notify the other of
every instance of actual or suspected fraud or misconduct on the part of a
Quintiles employee in connection with the Services provided to Pacira under a
Work Order promptly after the initial discovery of any suspicious findings or
possible evidence of such.  Quintiles shall, at the request of Pacira, cooperate
with Pacira in order to respond, or in formulating a procedure for taking
appropriate action.  In no event shall Quintiles respond to any agency without
the prior consent of Pacira, unless compelled to do so by law.

 

7.                                      Reports and Project Administration

 

Quintiles will manage and administer each Project in accordance with the
specifications and milestones contained in each Work Order.  Quintiles shall
provide Pacira a periodic Project report, the content of which will be
determined between Quintiles and Pacira leadership in the frequency and with
content as more particularly described in each Work Order.  The Project report
shall generally include: (i) headcount, turnover, status of recruitment; (ii)
Project status and progress toward achieving objectives or milestones; (iii)
financial accountability, and tracking expenses against budget.  All information
transmitted by Quintiles pursuant to this Master Agreement will be sent by
either telephone, email or certified mail in accordance with the provision of
Section 16 of this Master Agreement.  Quintiles shall not transmit any such
information by facsimile unless explicitly authorized by Pacira in writing. 
Pacira hereby consents and authorizes Quintiles to send emails or certified
mailings relating to the Services, or relating to potential future services, to
any office of Pacira or Pacira’s affiliates in accordance with Section 16 of
this Master Agreement.

 

8.                                      Return of Pacira Materials.

 

Within sixty (60) days after the completion of Services by Quintiles, or upon
termination of the Master Agreement or any Work Order, Confidential Information,
Pacira Property  and other data owned by Pacira, regardless of the method of
storage or retrieval, shall at Pacira’s request either be delivered to Pacira in
such form as is then currently in the possession of Quintiles, or disposed of,
at the direction and written request of Pacira, unless such materials are
otherwise required to be stored or maintained by Quintiles as a matter of law or
regulation.  Pacira shall pay the costs associated with any of the above
options.  Quintiles reserves the right to retain, at its own expense and subject
to the confidentiality provisions herein, one copy of all materials provided in
connection with performance of the Services, to be used to satisfy regulatory
requirements or to resolve disputes regarding the Services.

 

--------------------------------------------------------------------------------


 

9.                                      Indemnification and Liability Limits.

 

9.1                                 Quintiles shall indemnify, defend and hold
harmless Pacira, its Affiliates and its and their respective directors,
officers, employees and agents from and against any and all losses, claims,
actions, damages, liabilities, penalties, costs and expenses (including
reasonable attorneys’ fees and court costs) (collectively, “Losses”) incurred in
connection with a third party claim or governmental action (collectively, “Third
Party Claims”) resulting from any (i) breach by Quintiles, its employees, or
subcontractors of its obligations hereunder; (ii) willful misconduct or
negligent acts or omissions of Quintiles, its employees, or its subcontractors
in the performance of Services pursuant to this Master Agreement or Work Order; 
(iii) violation by Quintiles or its employees or subcontractors of any
municipal, county, state or federal laws, rules or regulations applicable to
Quintiles’ performance of Services pursuant to this Master Agreement or Work
Order; (iv) the marketing, promotion, or sale of Pacira Products by Quintiles,
its employees, or its subcontractors in a manner which violates this Master
Agreement, any Work Order, or applicable law, except to the extent acting under
the direction of Pacira; (v) representation or misrepresentation by Quintiles,
its employees, or subcontractors relating to Pacira Products that is not
consistent with the labeled claims or the product literature, except to the
extent acting under the direction of Pacira; and (vi) the determination by any
governmental authority that any Quintiles employees are employees of Pacira; all
except to the extent such Losses are determined to have resulted from the action
or inaction by Pacira, or by the negligence or willful misconduct of Pacira or
its employees.

 

9.2                                 Pacira shall indemnify, defend and hold
harmless Quintiles, its Affiliates and its and their respective directors,
officers, employees and agents from and against any and all Losses incurred in
connection with a Third Party Claim resulting from (i) the manufacture, storage,
packaging, production, transportation, distribution, promotion (except to the
extent such Losses are subject to the indemnity obligations of Quintiles set
forth in Section 9.1(iv) or (v) above), sale, use or other disposition of the
Products; (ii) breach by Pacira or its employees of its obligations hereunder;
(iii) willful misconduct or negligent acts or omissions of Pacira or its
employees; (iv) the conduct of the Services, but only to the extent such conduct
is consistent with the instructions provided by Pacira; and (v) violation by
Pacira or its employees of any municipal, county, state or federal laws, rules
or regulations; all except to the extent such Losses are determined to have
resulted from the action or inaction (unless such action or inaction was
pursuant to instruction or direction by Pacira), negligence or willful
misconduct of Quintiles or its employees.

 

9.3                                The party seeking indemnification hereunder
(the “Indemnified Party”) shall:  (a) give the party obligated to indemnify (the
“Indemnifying Party”) prompt written notice of any such claim or law suit
(including a copy thereof); (b) Indemnified Party and its employees shall fully
cooperate with Indemnifying Party and its legal representatives in the
investigation and defense of any matter the subject of indemnification; and (c)
Indemnified Party shall not unreasonably withhold its approval of the settlement
of any such claim, liability, or action by Indemnifying Party covered by this
Indemnification provision; provided, however, that Indemnified Party’s failure
to comply with its obligations pursuant to Section 9.3 shall not constitute a
breach of this Master Agreement nor relieve Indemnifying Party of its
indemnification obligations pursuant to Section 9, except to the extent, if any,
that Indemnifying Party’s defense of the affected claim,

 

--------------------------------------------------------------------------------


 

action or proceeding actually was materially impaired thereby.

 

9.4                                 Neither Quintiles nor Pacira, nor their
respective affiliates, directors, officers, employees, subcontractors or agents
shall have any liability (including without limitation, contract, negligence and
tort liability) for any loss of profits, opportunities or goodwill or any type
of indirect or consequential damages in connection with this Master Agreement or
any Work Order or the Services performed by Quintiles.  In addition, in no event
shall the collective, aggregate liability (including without limitation,
contract, negligence and tort liability) of either Quintiles or Pacira, or their
respective  affiliates, directors, officers, employees, subcontractors or
agents, under this Master Agreement (excluding indemnity obligations for Third
Party Claims arising under section 9.1 herein, and further excluding liability
for a party’s gross negligence or willful misconduct) exceed the amount of fees
actually received by Quintiles from Pacira under the applicable Work Order.

 

9.5                                 Quintiles shall not be liable to Pacira for
claims or losses arising out of the statements or representations of Quintiles
employees with respect to Pacira Products to the extent the statements or
representations conform to the written or printed statements or representations
made to Quintiles and Quintiles employees by Pacira with respect to the Pacira
Products.

 

9.6                                 In the event that a party (“Subject Party”)
or any of its Affiliates, employees, agents or subcontractors is served with or
becomes subject to any subpoena, order, judgment, complaint, proceeding,
enforcement or other legal process (each, a “Legal Proceeding”) to which the
other party is a party or subject, but Subject Party is not, which Legal
Proceeding seeks from Subject Party disclosure of any documents or information
related to the Services, then the other party shall bear and/or reimburse the
Subject Party for all reasonable third party fees, costs and expenses (including
reasonable attorneys’ fees) associated with such Legal Proceeding.  In the event
of a Legal Proceeding involving both parties, each party shall bear its own
costs, fees and expenses associated therewith.

 

10.                               Insurance.

 

Quintiles and Pacira shall each, at its own cost and expense, obtain and
maintain in full force and effect, the following insurance during the Term (and
any subsequent renewals thereof): (i) worker’s compensation insurance in
accordance with the statutory requirements of each state in which the Services
are to be performed; (ii) employer’s liability insurance with a minimum limit of
[**] dollars ($[**]); (iii) comprehensive general liability insurance, including
contractual liability, with a minimum limit of [**] dollars ($[**]), combined
single limit per occurrence; (iv) comprehensive auto liability, covering bodily
injury and property damage, for owned, hired or non-owned automobiles with a
minimum limit of [**] dollars ($[**]), combined single limit per occurrence; (v)
professional errors and omissions, with a minimum limit of [**] ($[**]), per
occurrence; and (vi) products liability insurance covering the Product, with a
minimum limit of [**] ($[**]), per occurrence (not required for Quintiles). 
Each party shall provide the other party an original signed certificate of
insurance evidencing all coverage herein required,

 

--------------------------------------------------------------------------------


 

within thirty (30) days after the effective date of this Master Agreement. 
Pacira must provide thirty (30) days prior written notice of cancellation or
material change in insurance coverage.  The insurance obligations hereunder may
be met by a program of self-insurance.

 

11.                               Term and Termination.

 

11.1                            This Master Agreement shall be effective as of
the Effective Date and shall continue until terminated as hereinafter provided
(the “Term”).  Each Work Order shall include a statement of the Project start
date and the Project end date (the “Project Term”).

 

11.2                            Pacira may terminate this Master Agreement or
any Work Order without cause at any time by providing sixty (60) days prior
written notice to Quintiles.  Pacira may partially terminate a Work Order for
Sales Force Services by providing Quintiles with a written list of the field
territories to be eliminated within sixty (60) days prior to the effective date
of such partial termination.  During such sixty (60) day notice period,
Quintiles shall use commercially reasonable efforts to arrange for the Sales
Force members under any terminated Work Order to be placed in an alternate
position as of the date of project termination.  For avoidance of doubt, unless
Pacira provides written instruction otherwise, Quintiles shall continue to fully
perform its obligations under this Master Agreement or any Work Order that is
terminated during the foregoing sixty (60) day notice period.

 

11.3                           Either party may terminate this Master Agreement
by written notice at any time if the other party defaults in the performance of
its material obligations under the Master Agreement. Either party may terminate
a Work Order by written notice at any time if the other party defaults in the
performance of its material obligations under the Work Order.  In the event of
such default, the party declaring the default shall provide the defaulting party
with written notice setting forth the nature of the default, and the defaulting
party shall have thirty (30) days to cure the default.  Provided, however, that
if the nature of the default is such that it cannot reasonably be cured within
thirty (30) days, the defaulting party may cure such default by commencing in
good faith to cure such default promptly after its receipt of such written
notice and prosecuting the cure of such default to completion with diligence and
continuity within a reasonable time thereafter. If the defaulting party fails to
cure the default within the foregoing time periods, the other party may
terminate the Master Agreement or Work Order, as the case may be, by written
notice to the defaulting party, which notice shall be effective upon receipt.

 

11.4                          Either party may terminate this Master Agreement
by written notice to the other party, effective upon receipt with no right to
cure the default, if the other party files a petition for bankruptcy,
reorganization or arrangement under any state statute, or makes an assignment
for the benefit of creditors or takes advantage of any insolvency statute or
similar statute, or if a receiver or trustee is appointed for the property and
assets of the party and the receivership proceedings are not dismissed within
sixty (60) days of such appointment.

 

--------------------------------------------------------------------------------


 

11.5                          In the event this Master Agreement or a Work Order
is terminated other than by Pacira for a breach as set forth in Section 11.3,
Pacira shall (a) pay to Quintiles all Fees for Services rendered which are due
and owing to Quintiles because of any completed performance of Quintiles’s
obligations prior to the effective date of termination; (b) pay all Pass-Through
Expenses actually incurred by Quintiles prior to the effective date of
termination; and (c) pay any other costs which have been expressly identified in
a Work Order as being due upon termination of such Work Order.

 

11.6                          Termination of this Master Agreement or any Work
Order for whatever reason shall not affect the accrued rights of either
Quintiles or Pacira arising under this Master Agreement or a Work Order, and all
provisions which expressly or by implication survive the termination or
expiration of the Master Agreement or a Work Order shall remain in full force
and effect.

 

12.                               Relationship with Affiliates.

 

12.1                           Pacira agrees that Quintiles may on notice to
Pacira utilize the Services of its corporate Affiliates to fulfill Quintiles’s
obligations under this Master Agreement and any Work Order.  Any Quintiles
Affiliate so utilized shall be (i) subject to all of the terms and conditions
applicable to Quintiles under this Master Agreement and the Work Order
applicable to such Project(s), including, but not limited to, provisions
establishing the standards for performance, (ii) entitled to all rights and
protections afforded Quintiles under this Master Agreement and the Work Order
applicable to such Project(s), including, but not limited to, the indemnity and
limitation of liability protections set forth herein; and (iii) pre-approved in
writing by Pacira and specifically referenced in the applicable Work Order,
provided that no such pre-approval shall be required to the extent that such
Affiliates provide only legal, HR, finance, IT, and other ancillary support of
the Services.  Any such Affiliate of Quintiles may execute a Work Order directly
and, with respect to the corresponding Project, the rights and obligations of
the parties shall be governed by all of the terms and conditions of this Master
Agreement, to the same extent as if such Quintiles Affiliate was a party to this
Master Agreement.

 

12.2                            Pacira and Quintiles acknowledge that certain
Affiliates of Pacira may utilize the services of Quintiles (and its Affiliates)
under this Master Agreement and under any Work Order.  In such event, (i) Pacira
shall cause such Pacira Affiliate to acknowledge and be bound by all the terms
and conditions of this Master Agreement and the specific Work Order, and
(ii) Pacira shall remain responsible and obligated under this Master Agreement
and the Work Order, as if Pacira was directly receiving the Services provided to
such Pacira Affiliate.  Any such Affiliate of Pacira may execute a Work Order
directly and, with respect to the corresponding Project, the rights and
obligations of the parties shall be governed by all of the terms and conditions
of this Master Agreement, to the same extent as if such Pacira Affiliate was a
party to this Master Agreement.

 

13.                               Cooperation.

 

All data and information in Pacira’s possession or control necessary for
Quintiles to

 

--------------------------------------------------------------------------------


 

conduct Project assignments will be delivered by Pacira to Quintiles.  Quintiles
shall not be liable to Pacira nor be deemed to have breached this Master
Agreement or any Work Order as a result of errors, delays or other consequences
directly arising from Pacira’s failure to provide documents, materials or
information or to otherwise cooperate with Quintiles in order for Quintiles to
timely and properly perform Quintiles’s obligations.

 

14.                               Force Majeure.

 

If the performance or observance of this Master Agreement or any obligation of
this Master Agreement or any Work Order is prevented or delayed by reason of an
act of God, civil commotion, storm, fire, riots, strikes, legal moratorium
(other than FDA action), war or revolution, the party so affected shall, upon
prompt notice of such cause being given to the other party, be excused from such
performance or observance to the extent of such prevention or during the period
of such delay, provided that the party so affected shall use its best efforts to
avoid or remove the cause(s) of non-performance and observance with utmost
dispatch.

 

15.                               Review of Work; Audit.

 

During the term of this Master Agreement, Quintiles will permit Pacira’s
representative(s) (unless such representatives are competitors of Quintiles), at
reasonable times and in a reasonable manner, and at Pacira’s expense, to
(i) examine the work performed hereunder to determine that the Services are
being conducted in accordance with the agreed terms, or (ii) audit the financial
records related to Quintiles’s performance of the Services.  If the audit
reveals that Pacira overpaid any amounts to Quintiles, Pacira shall, at its
option, either receive a credit for such overpaid amounts or be reimbursed for
such overpaid amounts within thirty (30) days of the audit.  If the audit
reveals that Quintiles overcharged any amounts to Pacira by more than five
percent (5%), then Quintiles shall reimburse Pacira for Pacira’s out-of-pocket
expenses associated with conducting the audit within thirty (30) days after
receiving the audit results.

 

16.                               Notices.

 

Any notice required or permitted to be given by either party shall be in
writing.  All notices shall be to the parties and addresses listed below, and
shall be sufficiently given (i) when received, if delivered personally or sent
by facsimile transmission, or (ii) one business day after the date mailed or
sent by an internationally recognized overnight delivery service.

 

If to Quintiles:

Quintiles Commercial US, Inc.

 

 

 

10 Waterview Blvd.

 

Parsippany, NJ 07054

 

Attention: Joseph F. Chirillo, Sr. VP Commercialization

 

Strategic and Risk-Based Business

 

--------------------------------------------------------------------------------


 

With a copy to:

General Counsel

 

Quintiles Commercial US, Inc.

 

4820 Emperor Blvd.

 

Durham, NC 27709

 

If to Pacira:

Pacira Pharmaceuticals

 

5 Sylvan Way

 

Parsippany, NJ 07054

 

Attention: Taunia Markvicka, VP Commercial

 

Development

 

With a copy to:

General Counsel, Attention: Kristin Williams

 

and

 

Customer Legal Dept

 

Pacira Pharmaceuticals

 

5 Sylvan Way

 

Parsippany, NJ 07054

 

17.                               Assignment.

 

Except for Affiliates, as stated above in Section 12, neither party may assign
any of its rights or obligations under this Master Agreement or any Work Order
to any third party without the written consent of the other party, which consent
shall not be unreasonably withheld; provided, however, that either party may
assign this Master Agreement or any Work Order to a third party without the
prior written consent of the other party in connection with a change of control
transaction (whether by merger, consolidation, sale of equity interests, sale of
all or substantially all assets, or otherwise) to an entity.

 

18.                               Arbitration.

 

Resolution of disputes concerning any aspect of the Services, this Master
Agreement or any Work Order shall be accomplished by good faith negotiations
between Pacira and Quintiles, to be commenced within thirty (30) days after
notice.  If necessary, thereafter, resolution of such disputes shall be
accomplished, at written request of either party to the other party, by binding
arbitration, which shall not interfere with the timely rendering of Services. 
Arbitration will be pursuant to the Rules of Conciliation and Arbitration of the
American Arbitration Association, using a three-person panel of arbitrators, one
(1) to be designated by Pacira, one (1) by Quintiles, and a third to be agreed
upon by the other two (2) arbitrators.  If the two party-appointed arbitrators
are unable to agree on a third arbitrator within thirty (30) days after the
second arbitrator is appointed, the third arbitrator shall be selected by the
American Arbitration Association.  Notwithstanding the foregoing, each Party
shall be entitled to, in addition to all other remedies available under this
Master Agreement, seek equitable relief, including injunction and specific

 

--------------------------------------------------------------------------------


 

performance, in any court of competent jurisdiction.

 

19.                               Additional Warranties and Representations.

 

19.1                           Quintiles and Pacira warrant and represent to the
other that they have the full right and authority to enter into this Master
Agreement and that there is no impediment that would inhibit their ability to
perform their respective obligations under this Master Agreement or any Work
Order.

 

19.2                          Quintiles and Pacira agree to perform their
obligations hereunder in a timely, professional and competent manner.

 

19.3                           Pacira warrants and represents that it possesses
good title to, or the right to use, any and all trademarks of the Pacira
Products, free and clear of any claims or encumbrances that would impede the
performance by either party under the terms of this Master Agreement or any Work
Order.  In addition, Pacira owns or controls the patents or appropriate licenses
in connection with all Pacira Products to be involved in the Services, and has
no knowledge of the existence of any claim or adverse rights which would
restrict or prevent Pacira or Quintiles from performing the Services pursuant to
this Master Agreement or a Work Order.

 

19.4                           Quintiles represents and warrants that it is not
and has not been (i) excluded from participation in, or otherwise ineligible to
participate in a “Federal Health Care Program” (as defined in 42 U.S.C.
§ 1320a-7b(f)) or in any other government payment program; (ii) listed on the
General Services Administration’s List of Parties Excluded from Federal
Procurement and Nonprocurement Programs; or (iii) debarred under the Generic
Drug Enforcement Act of 1992 (the “GDE Act”) (21 U.S.C. § 335(a) and (b)). 
Quintiles further represents and warrants that Quintiles does not and will not
use in any capacity the services of any person excluded or debarred as set forth
above.  Quintiles shall immediately notify Pacira of a breach of this provision.

 

 

20.                               General Provisions

 

20.1                           This Master Agreement shall be construed,
governed, interpreted, and applied in accordance with the laws of the State of
New Jersey, without giving effect to the principles of conflict of laws.

 

20.2                           The rights and obligations of Pacira and
Quintiles under this Master Agreement and any Work Order, which by intent or
meaning have validity beyond such termination (including, but not limited to,
rights with respect to confidentiality, mutual indemnification and liability
limitations) shall survive the termination of this Master Agreement or such Work
Order.

 

20.3                           This Master Agreement contains the entire
understandings of the parties with respect to the subject matter herein, and
cancels all previous agreements (oral and written),

 

--------------------------------------------------------------------------------


 

negotiations and discussions, dealing with the same subject matter.  The
parties, from time to time during the term of this Master Agreement, may modify
any of the provisions hereof only by an instrument in writing duly executed by
the parties.

 

20.4                           References to any Schedule, Appendix, Attachment
or Exhibit attached to this Master Agreement or any Work Order shall be deemed
to incorporate the entire contents of the Schedule, Appendix, Attachment or
Exhibit by reference, as if it were fully set forth in the Master Agreement or
Work Order to which it is attached.

 

20.5                           No failure or delay on the part of a party in
either exercising or enforcing any right under this Master Agreement or any Work
Order will operate as a waiver of, or impair, any such right.  No single or
partial exercise or enforcement of any such right will preclude any other or
further exercise or enforcement thereof or the exercise or enforcement of any
other right.  No waiver of any such right will have effect unless given in a
signed writing.  No waiver of any such right will be deemed a waiver of any
other right.

 

20.6                           If any part or parts of this Master Agreement or
a Work Order are held to be illegal, void or ineffective, the remaining portions
of the Master Agreement or Work Order shall remain in full force and effect.  If
any of the terms or provisions are in conflict with any applicable statute or
rule of law, then such term(s) or provision(s) shall be deemed inoperative to
the extent that they may conflict therewith, and shall be deemed to be modified
or conformed with such statute or rule of law.  In the event of any ambiguity
respecting any term or terms hereof, the parties agree to construe and interpret
such ambiguity in good faith in such a way as is appropriate to ensure its
enforceability and viability.  Neither party shall assert against the other that
the compensation arrangement provided in this Master Agreement or any Work Order
is ground for voiding the Master Agreement or Work Order, or rendering the same
unenforceable.

 

20.7                           The headings contained in this Master Agreement
and any Work Order are used only as a matter of convenience, and in no way
define, limit, construe or describe the scope or intent of any section of this
Master Agreement or such Work Order.

 

21.                               Execution in Counterparts

 

21.1                           This Master Agreement may be executed in any
number of counterparts, each of which when executed and delivered, shall
constitute an original, but all of which together shall constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart.

 

21.2                           Transmission by fax or by electronic mail in
portable document format (pdf) of an executed counterpart of this Master
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart. The parties shall deliver to each other an original counterpart of
this Master Agreement promptly after delivery by fax or electronic mail provided
however, that failure by either party to so deliver an original counterpart
shall not affect the sufficiency of a fax or electronic mail of such counterpart
as provided in the

 

--------------------------------------------------------------------------------


 

first sentence of this paragraph.

 

IN WITNESS WHEREOF, this Master Agreement has been executed by the parties
hereto through their duly authorized officers on the date(s) set forth below.

 

 

QUINTILES COMMERCIAL US, INC.

 

PACIRA

PHARMACEUTICALS

 

 

 

 

 

 

 

 

By:

/s/ Daryl Gaugler

 

By:

/s/ David Stack

 

 

 

 

 

Name:

Daryl Gaugler

 

Name:

David Stack

 

 

 

 

 

Title:

Sr. VP. Head of

 

Title:

CEO and President

North America Commercial Solutions

 

 

 

 

 

 

 

 

Date:

 

 

Date:

August 30, 2011

 

--------------------------------------------------------------------------------


 

Exhibit A to Master Service Agreement

 

Employee Acknowledgement Form

 

ACKNOWLEDGMENT OF STATUS

 

 

I hereby expressly acknowledge that I am not an employee of Pacira
Pharmaceuticals Inc. (“Pacira”) or any of its affiliates, and that I am not
subject to day-to-day direction, control or supervision of Pacira or any of its
affiliates, or any agent, representative or employee of Pacira or its
affiliates, in carrying out this work assignment.

 

I further acknowledge that I am an employee of Quintiles, and that I am subject
to day-to-day direction, control and supervision of Quintiles, in carrying out
this work assignment.  I understand that any problems or complaints that I may
have regarding this work assignment must be directed to my supervisor at
Quintiles, and not to Pacira or any of its affiliates, or any agent,
representative or employee of Pacira or its affiliates.

 

I also acknowledge that I am not eligible to participate in any benefit plans of
Pacira or any of its affiliates, including such things as medical benefits, life
insurance benefits, pension benefits and stock options.  I further acknowledge
that I am not eligible to participate in any such benefit plans even if it is
later determined that my status was that of an employee of Pacira or any of its
affiliates during the period of this work assignment.

 

I HEREBY EXPRESSLY WAIVE ANY CLAIM FOR PARTICIPATION IN ANY BENEFIT PLANS OF
PACIRA OR ANY OF ITS AFFILIATES ATTRIBUTABLE TO THE PERIOD OF THIS WORK
ASSIGNMENT.

 

 

 

 

Print Name

 

 

 

 

 

Signature

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------


 

SALES FORCE WORK ORDER # 6508

 

This Sales Force Work Order is entered into between Pacira Pharmaceuticals and
Quintiles Commercial US, Inc. (“Quintiles”), pursuant to the Master Services
Agreement, having an Effective Date as of the date signed by Pacira (“Effective
Date”) , between Pacira and Quintiles, and is subject to all the terms and
conditions set forth therein, except as may be otherwise expressly provided
herein.

 

A.                                    BRIEF DESCRIPTION OF SALES FORCE PROJECT:

 

Quintiles is providing an initial total of 63 Sales Representatives, 6 Regional
Managers, and 1 Project Leader, with an optional plan for expansion targeted for
the third Calendar Quarter in 2012 in support of EXPAREL a long-acting
bupivacaine (anesthetic/ analgesic) product for postsurgical pain management.
This sales team will be calling on hospitals and key pain specialists and
surgeons as this analgesic is used for post-surgical pain control.  Subject to
the termination provisions herein and in the Master Services Agreement, the
number of Sales Representatives and Regional Managers may vary at Pacira’s
discretion.

 

B.                                    PROJECT TEAMS:

 

Pacira

contact:

Taunia Markvicka, VP Commercial Development

 

address:

Pacira Pharmaceuticals

 

 

5 Sylvan Way

 

 

Parsippany NJ 07054

 

phone:

973-254-3565

 

 

 

Quintiles Contact Person:

Joseph F. Chirillo Sr. VP of Commercialization

 

 

Strategic and Risk-Based Business

 

address:

Quintiles Commercial US, Inc.

 

 

10 Waterview Blvd.

 

 

Parsippany, NJ 07054

 

phone:

215-396-8344

 

Routine correspondence relevant to the operation of the sales force should be
sent to the above-named contact persons.  All notices or similar communications
in regard to the terms or a change of terms of this Work Order are to be sent to
the parties named in the Master Services Agreement -  Section 16. Notices.

 

C.                                    PROJECT TERM AND KEY DATES:

 

Project Start Date

 

Effective Date

Project Leader Start Date

 

ASAP after Effective Date

Regional Manager Start Date

 

[**]

 

--------------------------------------------------------------------------------


 

Sales Representative Start Date

 

[**]

Initial Classroom Training Dates

 

[**]

Last Sales Representative Field Day

 

[**]

Last Regional Manager Day/Project End Date

 

[**]

 

“Project Term” shall mean the period of time beginning on the Project Start Date
and ending on the Project End Date.   This Work Order shall renew automatically
for successive one year terms, unless terminated by either party within sixty
(60) days prior to the Project End Date.  Upon each such renewal, the Project
End Date will be advanced one full year.  Any increases or reductions in Daily
Fees and other fees due to Quintiles shall be mutually agreed to between Pacira
and Quintiles.

 

D.                                    DEFINITIONS

 

1.                                       “Daily Fee” shall mean the applicable
fee due Quintiles for each Day Worked.

 

2.                                       “Day Worked” shall mean a day of
service during which a Sales Representative details Prescribers, or attends
scheduled company training and/or specifically designated home study.  A “Day
Worked” by a Regional Manager shall mean a day during which the Regional Manager
performs duties and responsibilities described in the Work Order.  Days Worked
shall not include days on leave, holidays, sick days or vacations.

 

3.                                       “Detail” shall mean an interactive
face-to-face contact by a Sales Representative with a Prescriber or the
Prescriber’s legally empowered designee, during which a promotional message
involving the Product is given in accordance with the Promotional Program.  When
used as a verb, “detail,” “details” and “detailed” shall mean to engage in a
Detail as defined herein.

 

4.                                       “Prescriber” shall mean physicians and
other health care professionals legally authorized to write prescriptions for
pharmaceutical products.

 

5.                                       “Product” shall mean the Pacira
pharmaceutical products specifically identified in the Work Order or any other
product whose promotion and detailing is assigned to Quintiles by mutual
agreement with Pacira.

 

6.                                       “Promotional Expense Budget” shall mean
the funding and guidelines for use of such funding that are provided by Pacira
for use by the Sales Force when detailing Product.

 

7.                                       “Promotional Material” shall mean the
Product labeling and package inserts, sales aids and detailing materials, and
other promotional support items provided by Pacira to Quintiles, for use in
promotion of the Product.

 

--------------------------------------------------------------------------------


 

8.             “Promotional Program” shall mean the marketing plan, strategy and
promotional message for the Product, which will include use of the Promotional
Material and the Promotional Expense Budget.

 

9.             “Qualified Candidate” shall mean a candidate for inclusion on the
Sales Force that meets the Sales Force Qualifications set forth in
Section E(3) of this Work Order.

 

10.           “Sales Force” shall mean the Sales Representatives, Regional
Managers and Project Leader, individually and as a group, that have been
assigned to deliver Details of the Product in accordance with the terms of this
Work Order.

 

11.           “Sales Representative” shall mean a Quintiles employee who has
been trained and equipped to detail Prescribers.

 

12.           “Target Prescriber” shall mean one of the specifically identified
Prescribers within a Sales Representative’s territory to be detailed by the
Sales Representative.

 

13.           “Territory” shall mean the United States and Puerto Rico.  In
connection with an individual Sales Representative, the territory shall be the
geographic area assigned to the individual Sales Representative.

 

E.             QUINTILES RIGHTS, RESPONSIBILITIES AND OBLIGATIONS

 

1.             Sales Force.  The Sales Force will initially be composed of the
following Quintiles employees:

 

Number

 

Position Title

63

 

Sales Representatives

6

 

Regional Managers

1

 

Project Leader

 

Pacira Pharmaceuticals may request that Quintiles provide additional Sales Force
Personnel by submitting a written request in substantially the form attached
hereto as Exhibit 1 (“Additional Personnel Request Form”).  As the total number
of Sales Representatives increases for the Sales Force, additional Regional
Managers may also be increased in order to maintain a mutually agreed upon
number of Regional Managers.

 

2.             Recruitment.  Quintiles shall be responsible for recruitment and
re-recruitment (replacement) of the Sales Representatives and Regional Managers
in accordance with the Sales Force Qualifications described below.  Quintiles
shall obtain all appropriate background checks and drug screens.  Quintiles
shall provide an average of three Qualified Candidates per Sales Force
position.  If Pacira elects to participate in the final selection of members of
the Sales Force, Pacira shall approve or disapprove qualified candidates within
five (5) business days after the Qualified Candidates are submitted to Pacira
for final selection.  Absent such approval or disapproval from Pacira, Quintiles

 

--------------------------------------------------------------------------------


 

shall select from the final Qualified Candidates.  If Pacira rejects three
Qualified Candidates for a territory, Pacira shall reimburse Quintiles for any
costs incurred in sourcing additional qualified candidates until the territory
is filled.  For candidates that Pacira has identified to Quintiles, Quintiles
agrees to credit the recruiting fee with respect to such candidates, and charge
Pacira only for those costs incurred in connection with the actual employment of
the candidate.

 

3.             Sales Force Qualifications. Quintiles will exercise its best
commercial efforts to recruit from a diverse candidate base. A qualified
candidate for Sales Representatives shall meet the following minimum
qualifications: four-year college degree (B.A., B.S. or equivalent); minimum 2
years outside sales experience, 3 years pharmaceutical experience and at least 1
year of hospital experience.  A qualified candidate for Regional Manager shall
meet the following minimum qualifications: four-year college degree (B.A., B.S.
or equivalent); minimum 2 years outside sales experience, minimum one year
previous management experience and have hospital experience.  Pacira may provide
a target list to Quintiles to support the recruitment. In such event, Quintiles
shall use its best commercial efforts to identify qualified candidates from such
list and recruit such qualified candidates.

 

4.             Position Descriptions and Duties.  Quintiles shall manage,
supervise and evaluate the performance of the Project Leader, Regional Managers
and Sales Representatives in accordance with the responsibilities and duties
identified below.  All Sales Force employees shall demonstrate the following:
work ethic and integrity; planning, organizing and territory management skills;
strong interpersonal skills; excellent communication skills; critical thinking
and analysis; problem solving; decisiveness; sound judgment; customer-focused
selling skills; basic computer skills; ability to listen and learn.

 

Sales Representatives

·      Generate sales in line with assigned territory quota

·      Maintain and update current and prospective target physician profiles

·      Keep current with market knowledge and competitive products

·      Maintain a professional image for Pacira and Pacira Products

·      Participate in all training and sales meetings

·      Plan and organize territory to meet sales and call targets

·      Make sales presentations (details) — individual, one-on-one, in-services

·      Make complete, accurate and timely submission of all time-keeping, call
activity, sample activity and expense reports

·      Compliance with Promotional Program, and proper use of Promotional
Materials and Promotional Expense Budgets

·      Participate or coordinate Lunch & Learns, dinner programs, weekend
events, as appropriate

 

--------------------------------------------------------------------------------


 

·      Have appropriate interaction with co-promotional partners or counterparts

·      Ability to comply with credentialing requirements

 

Project Leader

·      Recruit, interview and select Sales Representatives (and subordinate
managers)

·      Handle 180 day and annual performance review, personnel issues,
discipline and termination of (Sales Representatives and) subordinate managers

·      Generate sales in line with project TRX goals

·      Acts as the primary link between the Pacira and Quintiles for all
operational and HR needs

·      Prepare monthly reports to Pacira, as required by the terms of this Work
Order.

·      Make regular field visits: to develop and motivate Sales Representatives
for attainment of sales objectives; to assess and monitor field activity and
work schedules; to monitor and manage field reporting by Sales Representatives,
including call and sample reporting.

·      Assist with the planning and delivery of training, and periodic sales
meetings

·      Review and approve expense reports; monitor compliance with expense
policies.

·      Monitors compliance with Promotional Program, and proper use of
Promotional Materials and Promotional Expense Budgets

·      Monitors compliance with PDMA and sample accountability procedures

·      Monitors time-keeping and attendance

 

Project Leaders, Regional Managers

·      Recruit, interview and select Sales Representatives and subordinate
managers

·      Handle 180 day and annual performance review, personnel issues,
discipline and termination of Sales Representatives and subordinate managers

·      Generate sales in line with project TRX goals

·      Regional Managers shall make regular field visits: to develop and
motivate Sales Representatives for attainment of sales objectives; to assess and
monitor field activity and work schedules; to monitor and manage field reporting
by Sales Representatives, including call and sample reporting.

·      Communicate with Pacira field/regional managers on regular and timely
basis

·      Assist with the planning and delivery of training, and periodic sales
meetings

·      Review and approve expense reports; monitor compliance with expense
policies.

·      Monitors compliance with Promotional Program, and proper use of
Promotional Materials and Promotional Expense Budgets

·      Monitors time-keeping and attendance

 

5.             Sales Force Compensation; Benefits. Quintiles shall compensate
the Sales Force employees with a combination of salary and variable incentive
(bonus).  Bonuses and other incentives shall not be included in the Daily Fee.  
Quintiles shall establish a target average salary and salary matrix, which
recognizes greater experience and training, and

 

--------------------------------------------------------------------------------


 

preferred selection criteria.  The terms and conditions of a variable incentive
compensation plan (“Incentive Plan”) shall be mutually determined by Quintiles
and Pacira, including eligibility criteria and performance targets.  The plan
may also include incentive awards such as trips and prizes.  Quintiles shall
administer the Incentive Plan, determine eligibility and pay the incentive
compensation and awards, in accordance with the Incentive Plan. Sales Force
employees shall be eligible to receive an auto allowance, and shall be entitled
to participate in the Quintiles employee benefit plans for health and dental
care, and 401k, all in accordance with company eligibility criteria.

 

6.             Pacira Training and Periodic Sales Meetings.  Quintiles shall
facilitate the participation of the Sales Force in Pacira’s initial sales
training, backfill training of replacements for Regional Managers and Sales
Representatives and all follow-up training, including periodic sales meetings. 
Pacira may request Quintiles’s participation in the delivery of training and
Quintiles will provide such services on a time and materials basis as the
parties may agree in a written amendment to this Work Order.  In all cases,
Quintiles shall monitor and observe all Pacira training.  Quintiles may have
Sales Force Members participate in the Quintiles LEAD(1) and LEAD(2) Leadership
Education and Development Programs.

 

7.             Sales Force Development Training.  Quintiles shall provide the
Sales Force with the following training.  For experienced managers, the training
may need to be adapted or revised.

 

·    Manager Development Training Phase 1 (Home Study)

 

Home Study Modules

 

DDI Targeted Selection

DDI Certification

Taleo Training

Fleet Safety Training

PeopleSoft Time and Labor

Concur

IDEALS Overview

Pacira Product / Disease State Backgrounders

Progressive Discipline

Regulatory Agency Searches & Inspection

Adverse Drug Reaction Reporting

Benefits Overview

PeopleSoft Direct Access for Managers

Co-Employment

It’s All About Respect

Culture of Compliance

Global Privacy Awareness

Professional Skills

HIPAA

 

--------------------------------------------------------------------------------


 

Business Ethics

Conflict of Interest

 

·    Manager Development Training Phase 2 (Classroom)

 

Classroom Modules

 

Quintiles Overview

Pacira Company Overview

Project Lead Expectations and Project Metrics

The Manager’s Role

Setting Region / Team Expectations

Pacira Product / Disease Review (Optional)

Pacira Marketing Overview (Optional)

HR Forum & Generations at Work

Benefits Review (Optional)

IDEALS Overview

Building Trust

Motivating Others

iCoach including Role Plays

iCoach certification

Field Administration (including close out process)

Innsight Field Contact Report and Coaching System

Train-the-Trainer for launch meeting

 

·    Rep Initial Development Training (Home Study)

 

Home Study Modules

 

Fleet Safety Training

PeopleSoft Time and Labor

Concur-Expense Field Employee Training

IDEALS Overview

Pacira Product / Disease State Backgrounders

 

Regulatory Agency Searches & Inspection

Adverse Drug Reaction Reporting

Benefits Overview

PeopleSoft HR Employee Direct Access

Sample Accountability

It’s All About Respect

Culture of Compliance

Global Privacy Awareness

Good Promotional Practices

HIPAA

Business Ethics at Quintiles

 

--------------------------------------------------------------------------------


 

Conflict of Interest Management

Professional Skills

 

·    Rep Initial Development Training (Classroom)

 

Classroom Modules

 

Quintiles Overview & Expectations

Pacira Company Overview

Corporate Compliance

Good Promotional Practices

It’s All About Respect

HIPAA

Field Administration

Fleet Administration

 

Sample Accountability

PI & Competition

Pacira Product / Disease Review (Optional)

Pacira Marketing Overview (Optional)

Adverse Event (Pharmacovigilance)

SFA

IDEALS Overview

Objection Workshop

Clinical Reprint

Role Plays- Vis Aid tour, practice sessions etc

Role-Play Certification

Train-the-Trainer for launch meeting

 

·    Quintiles Learning Management System (Learning Curve) Access

 

·    Custom Training Module Development

 

At the request of Pacira, Quintiles will customize existing therapeutic training
materials or create new training materials for Pacira’s products and therapy
areas.  These training modules may come from a variety of existing or market
available resources, or be developed to Pacira’s specifications from scratch. 
The cost of this customization or development will be conveyed to Pacira in a
written estimate with work commencing upon the execution of a written amendment
to this Work Order.

 

8.             Promotional Activities.  Quintiles shall be responsible for
managing and monitoring the promotional activities of the Sales Force, in strict
adherence to the Promotional Program and using only the Promotional Materials
provided by Pacira and in accordance with all applicable laws, rules and
regulations. Sales Representatives shall not be permitted to develop, create or
use any other promotional material or literature in connection with the

 

--------------------------------------------------------------------------------


 

promotion of the Product.  The Sales Representatives will be required to
immediately cease the use of any Promotional Materials when instructed to do so
by Pacira.  Quintiles shall monitor that Promotional Materials are not changed,
(including, without limitation, by underlining or otherwise highlighting any
text or graphics or adding any notes thereto) by the Sales Representatives. 
Sales Representatives shall be required to limit their statements and claims
regarding the Product, including as to efficacy and safety, to those which are
consistent with the Product labels, package inserts and Promotional Materials. 
The Sales Representatives shall not be permitted to add, delete or modify claims
of the efficacy or safety in the promotion of the Product, nor shall the Sales
Representatives be permitted to make any untrue or misleading statements or
comments about the Products or any Pacira competitors or competitor products.

 

9.             Monthly Reporting.  Quintiles and Pacira will agree on a monthly
project summary report, the content to be agreed upon by both parties.

 

10.           Reporting by Sales Representatives.  Sales Representatives shall
be required to report all field activities and expenditures in a manner that is
timely, accurate and honest, and in accordance with policies and procedures for
the applicable reporting systems.  Quintiles Regional Managers shall routinely
reinforce the importance of compliance with the reporting guidelines and
policies (e.g. sample accountability, call reporting, promotional budget
expenditures, travel expenses).  Newly hired Sales Representatives shall receive
training on the reporting systems, guidelines and policies during the initial
sales training program

 

11.           Management and Discipline of the Sales Force.  Quintiles shall be
responsible to manage the Sales Force.  Quintiles has sole authority to remove
employees from the Sales Force.  In conformance with Quintiles policy, Quintiles
shall provide appropriate employee counseling and discipline, up to and
including termination, to Sales Force members who violate employment rules and
who are otherwise under performing their job responsibilities.  Quintiles will
promptly follow-up on any reports made by Pacira of Sales Force member
non-compliance and will apply such counseling or discipline as may be warranted
in Quintiles’ sole judgment.

 

F.             PACIRA RIGHTS, RESPONSIBILITIES AND OBLIGATIONS

 

1.             Promotional Program and Promotional Materials.  Pacira shall be
responsible for providing a Promotional Program, Promotional Materials and
Promotional Expense Budget that (i) will not involve the counseling or promotion
of a business arrangement that violates federal or state law; (ii) will be in
compliance with the PhRMA Code on Interactions with Healthcare Providers and the
Compliance Program Guidance for Pharmaceutical Manufacturers developed by the
United States Department of Health and Human Services Office of the Inspector
General; and (iii) shall not require or encourage the Sales Representatives to
offer, pay, solicit or receive any remuneration from or to Prescribers to induce
referrals or purchase of Pacira Product.  Pacira shall be responsible for
providing written guidelines for proper use of the Pacira’s Promotional Expense
Budget.

 

--------------------------------------------------------------------------------


 

2.             Training and Periodic Sales Meetings.

Pacira shall be responsible for the following:

·      Programming, materials and facilities for initial Sales Force training.
The initial training agenda shall include one day designated for Quintiles
training regarding personnel management, compensation and benefits and field
administration and 1 day of SFA training

·      Programming, materials and facilities for periodic sales meetings or
product launch meetings as designated by Pacira.

 

3.             Sales Data.  Pacira shall be solely responsible for obtaining
historic and ongoing sales data regarding Pacira Products.   Pacira shall be
solely responsible to pay any applicable fee required by any third party,
including, but not limited to, any per rep fee imposed by the American Medical
Association or any third party charge from IMS Health, SDI, or other third party
data provider for support and services.

 

4.             Productivity Reports.  Every month, Pacira shall provide
Quintiles with the data Pacira receives from its third party logistics provider
to produce productivity reports for the Sales Force in order to calculate
bonuses, evaluate performance, and any other mutually agreed purposes, including
but not limited to, (i) Actual purchases or DDD sales data by territory, region,
and nation; and (ii) Early view by territory.   Pacira shall make all reasonable
efforts to deliver to Quintiles the data with the same frequency and with the
same speed as such are received and distributed by Pacira with regard to their
own sales forces.

 

5.             Business Cards; Detail bags.  Quintiles shall supply the Sales
Force with business cards, the content of which shall be subject to approval by
Pacira, such approval not to be unreasonably withheld.  Quintiles shall supply
the Sales Force with detail bags at Pacira’s expense

 

6.             Reimbursable Expenses.  Pacira shall be responsible to reimburse
Quintiles for the following expenses in accordance with the expense budget
agreed upon by the parties, when necessary and actually incurred by Quintiles in
support of the Project:

·      Travel expenses in association with recruitment

·      Travel expenses in connection with all training and periodic sales
meetings

·      Travel expenses in connection with field management and audits in the
territories

·      Spends made pursuant to the Promotional Program

·      Costs arising from field representative licensure or reporting
requirements.

 

7.             No Recruitment. Subject to Section G.2 below, through the Project
End Date, and for one year thereafter, neither Pacira nor Quintiles shall
attempt to actively recruit or solicit any personnel from the other Party
without the prior written consent of such other Party; provided that,
notwithstanding the foregoing, each Party shall be permitted to engage in
general recruitment through advertisements or recruiting through head-hunters so
long as the other Party’s employees and personnel are not specifically targeted.

 

--------------------------------------------------------------------------------


 

G.            FEES AND PASS-THROUGH EXPENSES

 

1.             All relevant fees and pass-through expenses are set forth in more
detail on Attachment B, attached hereto.  In the event of any inconsistency
between this paragraph G and Attachment B, Attachment B shall govern.

 

2.             Daily Fees.  Pacira shall pay Quintiles a Daily Fee for each Day
Worked by Sales Representatives and Regional Managers during the Project Term
and thereafter if required for Project close-out.  The Daily Fees and total
estimated Daily Fees during the Project Term are stated in the following table,
and are also set forth on Attachment B:

 

 

 

Number

 

Daily Fee

 

Estimated Days
Worked

 

Estimated Total
Days Worked

 

Estimated Total
Fees

Sales Representatives

 

63

 

[**]

 

[**]

 

[**]

 

[**]

Regional Managers

 

6

 

[**]

 

[**]

 

[**]

 

[**]

Project Leaders

 

1

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

Estimated Total Fees

 

 

 

[**]

 

3.             Pass-Through Expenses.  Pacira shall play Quintiles for
Pass-Through expenses as incurred.  Estimated Pass-Through expenses are set
forth on Attachment B.

 

4.             Incentive Plan Administration. Pacira shall pay Quintiles an
amount equal to (i) the amount of all non-salary compensation earned by Sales
Force members in accordance with the terms of the Incentive Plan or otherwise
requested by Pacira; and (ii) an amount equal to [**]% of such compensation for
Quintiles’s employer costs (payroll taxes, benefits), as further set forth on
Attachment B.

 

5.             Training Fee.  For the Quintiles training services as described
in Paragraph E(7) of this Work Order, Pacira shall pay Quintiles a fee of $
[**].  Further details regarding the training services and associated fees are
set forth on Attachment B.  The training fees shall be invoiced by Quintiles
immediately following the conclusion of the initial Sales Force training
program.

 

6.             Promotional Fees.  A promotional budget is to be determined by
Pacira, in its sole reasonable discretion.

 

7.             Recruiting/Backfill Recruiting Fees.  For every Sales
Representative, Regional Manager or Project Leader placed onto the project by
Quintiles initially or on backfill, Pacira shall pay Quintiles a Recruiting Fee
of $[**], respectively, as further set forth on Attachment B.  No Recruiting Fee
shall be due if Pacira identified such Sales Representative, Regional Manager,
or Project Leader as a target to Quintiles.  During the Project Term, and
notwithstanding the backfill actually required, Pacira shall only be responsible
for Replacement Recruiting Fees for up to [**] percent ([**]%) of the initial
personnel set

 

--------------------------------------------------------------------------------


 

forth on the table in Section G.1 of this Work Order.  Replacement Recruiting
Fees for any backfill exceeding [**]% of such initial personnel shall be waived
by Quintiles.  Estimated Recruiting / Backfill Recruiting Fees are set forth on
Attachment B

 

8.             SFA Fees.  Pacira shall pay the following fees in connection with
SFA, as further set forth on Attachment B: (a) an immediate payment of $[**] for
start-up and deployment; and (b) a monthly SFA services fee in the amount of $
[**] for computers, licenses and other items listed in Attachment C.  In the
event that any equipment or IT hardware (including, without limitation, laptops
and mobile devices) are purchased for the Project and the cost for such
equipment and hardware invoiced to and paid by Pacira, such equipment and
hardware shall, at Pacira’s option, become the property of Pacira; in the event
any equipment and/or hardware is not paid in full as of the Project End Date,
and Pacira wishes to retain such property, Pacira will be required to pay to
Quintiles any amounts remaining on the equipment lease or the asset value, based
upon straight-line depreciation of the equipment and/or hardware, as more fully
described in Attachment D hereto.

 

9.             Dollars at Risk.  Once Net Product Sales as recognized by Pacira
have reached $30 million, Pacira will pay Quintiles $[**] for each additional
million in Net Product Sales (the “Risk Payment”), up until Net Product Sales
have reached $[**], as follows:

 

Product Sales

 

Quintiles
Payment

 

Cumulative
Payment to
Quintiles

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

 

 

In addition, in the event that at any time during the Project Term the Pacira
Products are subject to back order or stock out or are generally unavailable for
distribution for any cause not attributable to Quintiles or a Force Majeure
event (“Shortage”), Pacira shall provide Quintiles with notice of such
Shortage.  If a Shortage shall occur, the length of time during which there is a
Shortage shall be added onto the Project End Date solely for

 

--------------------------------------------------------------------------------


 

purposes of calculating the Risk Payment set forth herein.  (By way of example,
if there is a Shortage that lasts thirty (30) days, then the Project End Date
shall be extended for a period of thirty (30) days solely for purposes of
calculating the Risk Payment which may be due hereunder).

 

10.                                 Payment Schedule.  Quintiles shall invoice
Pacira monthly for all Fees, Take-on Fees and Pass-Through Expenses, as further
set forth on Attachment B.  At the end of each calendar month Quintiles shall
provide Pacira a list of the billable Sales Force personnel and the total number
of Days Worked multiplied by the respective Daily Fee rate.  Quintiles shall
invoice Pacira in advance for all incentive compensation and related employer
costs, and the incentive compensation shall be paid to the Quintiles Personnel
by Quintiles only after Pacira pays to Quintiles the amount of the applicable
incentive compensation invoices.

 

11.                                 Early Termination.  Pursuant to the terms of
the Master Agreement, this Work Order may be terminated by Pacira by providing
Quintiles with sixty (60) days’ prior written notice of its intent to
terminate.  Throughout the notice period, the terms and conditions of this Work
Order shall remain in full force and effect and Pacira will continue to be
responsible for all Fees and Pass-through Expenses that are payable in
accordance with Section 11.5 of the Master Services Agreement, as well as any
non-cancelable obligations incurred in accordance with the terms of this Work
Order, net of recoveries (e.g. cancellation fees) with respect to the canceled
territories.  For avoidance of doubt, unless Pacira provides written instruction
otherwise, Quintiles shall continue to fully perform its obligations under this
Work Order during the foregoing sixty (60) day notice period.

 

12.                                 Changes in Scope; Additional Services.  All
prices and costs contained in this Work Order are subject to mutually agreed
revision as needed to reflect changes in the scope of services being provided by
Quintiles.  Additional services will be provided at Quintiles’s normal and
customary rates, subject to the prior written approval of Pacira.  No change or
amendment to this Work Order shall be effective without the prior written
approval of both Parties.

 

13.                                 Expense Allocation Chart.  The financial
responsibility of Quintiles and Pacira for expenses and costs of Sales Force
operation shall be allocated in accordance with the terms of this Work Order,
which are summarized for illustrative purposes in the “Sales Force Expense
Allocation” chart (Attachment A).

 

14.                                 Sales Force Roll Over.

 

a.               Pacira may hire any members of the Sales Force prior to or
contemporaneously with the Project End Date by providing Quintiles sixty (60)
days prior notice.  .

 

b.              End of Term.  In order to protect the integrity of future sales
teams to which Quintiles field employees may be assigned, in the event Pacira
does not hire members of the Sales Force as provided in Section G 14(a) above,
for one year after the end of the Project Term, Pacira may not directly solicit
or recruit

 

--------------------------------------------------------------------------------


 

any Sales Force member who remains employed by Quintiles following the Project
End Date to work for Pacira.  In the event Pacira breaches this obligation, ,
Pacira shall be liable to Quintiles in the amount $50,000 for each Sales Force
member solicited or recruited. The restriction in this Section G 14(b) shall not
apply to any solicitation directed at the general public in publications
available to the general public.

 

H.                                    ADDITIONAL TERMS

 

1.                                       Steering Committee.  Pacira shall make
all decisions with respect to the strategy and resources for the marketing and
promotion of the Products.  However, other issues may arise under the terms of
this Work Order or between the parties while operating under this Work Order
which are appropriate for consultation between the parties to ensure maximum
productivity of the Sales Force, including, but not limited to, the
establishment of work rules or the response to greater than expected Sales Force
turnover and other changing market conditions.  The parties shall, therefore,
establish a Steering Committee, chaired by Pacira and consisting of up to three
(3) members from each party.  The chairperson’s duties shall include site
selection, logistics, agenda and facilitation; provided however, that a
Quintiles Committee member may submit agenda items to the Chair and such items
shall be included in the next regular meeting of the Steering Committee.  Each
member of the Committee shall be an employee or member of the Board of Directors
of the party that appointed such member.  Initial appointments shall be made
within fourteen (14) days of the date of this Work Order.  A member of the
Committee may be removed at any time, with or without cause, Work Order by the
party that appointed such member.  The Committee shall meet each quarter, or
otherwise at the call of the chairperson to review, coordinate, and discuss
issues regarding the Promotional Program.  In addition, the Committee shall
review and resolve issues pertaining to this Work Order.  The members of the
Committee will use reasonable efforts to reach consensus on all decisions.

 

In Witness Whereof, Pacira and Quintiles have caused this Work Order # 6508 to
be duly executed on their behalf by their authorized representatives and made
effective as of Effective Date of Work Order appearing above.

 

 

Accepted and Agreed to by:

 

 

QUINTILES COMMERCIAL US, INC.

 

PACIRA PHARMACEUTICALS

 

 

 

 

 

 

/s/ Daryl Gaugler

 

/s/ David Stack

By: By: Daryl Gaugler

 

By: David Stack

Title: Title: Sr. VP of Commercialization

 

Title: CEO and President

Date:

 

 

Date:

August 30, 2011

 

--------------------------------------------------------------------------------


 

Attachment A to Sales Force Work Order

SALES FORCE EXPENSE ALLOCATION

 

DATE

 

Project # 6508

 

Category

 

Included in
Daily Fee

 

Additional
Fee Due
Quintiles

 

Pass-
Through
Expenses

 

Pacira
Direct
Expenses

Salary, including payroll taxes, for Sales Representatives, Regional Managers,
Project Leader

 

X

 

 

 

 

 

 

Incentive compensation (bonus) for Sales Representatives, including payroll
taxes

 

 

 

 

 

X

 

 

Benefits package, including (401k), medical, dental, Rx, vacation, holidays

 

X

 

 

 

 

 

 

Auto Costs in territory, including monthly allowance, mileage reimbursement,
parking and tolls.

 

X

 

 

 

 

 

 

Basic Business Expenses in territory, including phone, paper supplies, postage
and voice mail.

 

X

 

 

 

 

 

 

Business Cards & Detail Bags

 

 

 

 

 

X

 

 

Call Reporting & Sample Accountability

 

 

 

X

 

 

 

 

Computers for Sales Representatives, including software, helpdesk support,
data/replication lines

 

 

 

X

 

 

 

 

Computers for DMs, RSMs, NSM, including software, helpdesk support,
data/replication lines

 

 

 

X

 

 

 

 

IMS Third Party Charges

 

 

 

 

 

X

 

 

Infrastructure support (operations, HR, finance, legal)

 

X

 

 

 

 

 

 

Liability Insurance: employment, workers comp, E & O, CGL, auto

 

X

 

 

 

 

 

 

Initial recruitment, includes drug screens, background and motor vehicle checks

 

 

 

X

 

 

 

 

Backfill recruitment, includes drug screens, background and motor vehicle checks

 

 

 

X

 

 

 

 

Meetings: Pacira national and regional meetings; product launches

 

 

 

 

 

 

 

X

Promotional Expense Budget (access money)

 

 

 

 

 

X

 

 

Promotional Program and Promotional Materials (sales aids)

 

 

 

 

 

 

 

X

Promotional marketing expenses, including sales data

 

 

 

 

 

 

 

X

Training program, materials and facilities; initial and follow-up

 

 

 

X

 

 

 

 

Quintiles core curriculum training program, materials and facilities

 

 

 

X

 

 

 

 

Field Sales Licensure or Reporting Expenses

 

 

 

X

 

 

 

 

Travel Expenses (air, hotel, meals, T&E)

 

 

 

 

 

X

 

 

Licensing and Credentialing

 

 

 

 

 

X

 

 

 

--------------------------------------------------------------------------------


 

Attachment B to Sales Force Work Order

 

Full Time Representatives

 

63

 

District Managers

 

6

 

Project Leader

 

1

]

 

DIRECT COSTS (IN DAILY RATE)

 

COMPENSATION

 

 

 

 

 

 

Representatives Compensation & Benefits

 

 

 

$

[**]

 

 

 

Salary

 

$

[**]

 

 

 

Benefits/Taxes

 

$

[**]

 

District Manager Compensation & Benefits

 

 

 

$

[**]

 

 

 

Salary

 

$

[**]

 

 

 

Benefits/Taxes

 

$

[**]

 

PL Compensation & Benefits

 

 

 

$

[**]

 

 

 

Salary

 

$

[**]

 

 

 

Benefits/Taxes

 

$

[**]

 

Project Coordinator Support

 

 

 

$

[**]

 

Systems and Services Manager

 

 

 

$

[**]

 

Total Compensation

 

 

 

$

[**]

 

 

 

 

 

 

 

 

EXPENSES

 

 

 

 

 

 

 

 

 

 

 

 

 

Rep Field Expenses

 

 

 

$

[**]

 

 

 

Auto Allowance

 

$

[**]

 

 

 

Others

 

$

[**]

 

DM Field Expenses

 

 

 

$

[**]

 

 

 

Auto Allowance

 

$

[**]

 

 

 

Others

 

$

[**]

 

PL Field Expenses

 

 

 

$

[**]

 

 

 

Auto Allowance

 

$

[**]

 

 

 

Others

 

$

[**]

 

Total Expenses

 

 

 

$

[**]

 

Direct Costs Subtotal

 

 

 

$

[**]

 

 

Assumptions:

 

$[**]

annual salary payroll taxes (FICA, SICA, etc.), medical/dental, life, 401(k),
W/C, EAP

 

 

$[**]

annual salary includes additional months for startup/closeout payroll taxes
(FICA, SICA, etc.), medical/dental, life, 401(k), W/C, EAP

 

 

$[**]

annual salary includes additional months for startup/closeout payroll taxes
(FICA, SICA, etc.), medical/dental, life, 401(k), W/C, EAP Project Coordinator
salary and employment costs SSM salary and employment costs

 

 

 

car + gas + insurance + maintenance

 

telephone, ISP, supplies, postage, parking & tolls, voicemail, AMA license

 

 

 

car + gas + insurance + maintenance

 

telephone, ISP, supplies, postage, parking & tolls, voicemail

 

 

 

car + gas + insurance + maintenance

 

telephone, ISP, supplies, postage, parking & tolls, voicemail

 

ADDITIONAL COSTS (NOT IN DAILY RATE)

 

RECRUITING

 

 

 

 

 

Initial Recruitment

 

 

 

$

[**]

 

 

 

Rep

 

$

[**]

 

 

 

DM

 

$

[**]

 

 

 

PL

 

$

[**]

 

Total Recruitment Costs

 

 

 

$

[**]

 

 

 

 

 

 

 

BONUS

 

 

 

 

 

Target Bonus

 

 

 

$

[**]

 

 

 

Rep

 

$

[**]

 

 

 

DM

 

$

[**]

 

 

 

PL

 

$

[**]

 

Total Bonus

 

 

 

$

[**]

 

 

 

 

 

 

 

TRAINING

 

 

 

 

 

Manager Development Training Phase I - Homestudy

 

 

 

$

[**]

 

Manager Development Training Phase II - Classroom

 

 

 

$

[**]

 

Representative Initial Development Training (Single Session)

 

 

 

$

[**]

 

SFA Training

 

 

 

$

[**]

 

Quintiles Learning System

 

 

 

$

[**]

 

Total Training Costs

 

 

 

$

[**]

 

 

 

 

 

 

 

SFA/IT

 

 

 

 

 

Startup Costs

 

 

 

$

[**]

 

 

 

IT

 

$

[**]

 

 

 

SFA

 

$

[**]

 

Annual Costs

 

 

 

$

[**]

 

 

 

IT

 

$

[**]

 

 

 

SFA

 

$

[**]

 

Total SFA/IT Costs

 

 

 

$

[**]

 

 

 

 

 

 

 

SAMPLE ACCOUNTABILITY

 

 

 

 

 

SA Automated Model

 

 

 

$

—

 

Additional Costs Subtotal

 

 

 

$

[**]

 

SERVICE FEE

 

 

 

$

[**]

 

TOTAL PROJECT COSTS

 

 

 

$

[**]

 

 

Assumptions:

 

$[**]

per rep - includes drug screen and reference check

$[**]

per DM - includes drug screen and reference check

$[**]

per PL - includes drug screen and reference check

 

 

[**]%

bonus potential + [**]% tax

[**]%

bonus potential + [**]% tax

[**]%

bonus potential +[**]% tax

 

 

Targeted Selection Certification, FastTrackSelect Recruiting Model, Field Sales
Administration

Training Delivery, Materials

Training Development, Training Delivery, Training Account Executive, Materials

Training on SFA platform

Web based training for home study and on going development

 

Extranet hardware, shipping, MS Office/Utilities setup, set-up and
implementation, helpdesk Veeva SFA implementation and setup

 

Computers, accessories, printers, shipping, MS Office/Utilities licenses, system
maintenance, helpdesk Veeva SFA license fee

 

Reconciliations, inventories, transaction processing, data entry, reporting
compliance

 

--------------------------------------------------------------------------------

 


 

Attachment B (cont.) to Sales Force Work Order

Project #6508

 

COSTS TO BE CHARGED AS INCURRED

ESTIMATED BACKFILL RECRUITING

 

Backfill Recruiting

 

Rep

 

$

[**]

 

TRAVEL EXPENSES

 

 

 

 

 

T/E for recruiting travel

 

 

 

[**]

 

T/E to training (Single Session)

 

 

 

$

[**]

 

T/E to meetings

 

 

 

$

[**]

 

T/E to support sales

 

 

 

$

[**]

 

LICENSING & CREDENTIALS

 

 

 

 

 

Licensing & Credentials

 

 

 

$

[**]

 

Total As Incurred Expenses

 

 

 

$

[**]

 

 

 

 

 

 

 

Risk Metrics

 

 

 

$

[**]

 

 

[**] per rep backfill and[**]%turnover

 

Estimated travel costs for manager and sales rep recruiting

 

Estimated travel, lodging, and meals to classroom training, assumes single
training session for entire team

 

Estimated POA meetings: 2two-day meetings

 

Estimated at 1 day per month per Rep @ $[**]per day, [**] days per month per Mgr
@ $[**] per day, [**] days per month per PL @ $[**] per day

 

Estimate of $[**] per team member is being included as a pass-through due to a
growing industry trend of requiring credentials in order to gain access to a
facility.

 

--------------------------------------------------------------------------------


 

Attachment C to Sales Force Work Order

Project #6508

 

Budgeted Project Costs

 

 

 

G1

 

G2

 

G3

 

G4

 

G5

 

G6

 

G7

 

G8

 

 

Section of Work Order

 

 

 

Estimated PT

 

 

 

 

 

Promotional

 

Backfill/Recruiting

 

 

 

 

 

 

Month

 

Budgeted Labor

 

Costs

 

P/T Bonus

 

Training

 

Funds

 

Estimate

 

IT/CRM

 

Risk

 

Total

Contract Yr 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jun-11

 

 

 

-

 

 

 

-

 

 

 

 

 

-

 

-

 

 

 

-

 

 

 

-

 

 

 

 

-

 

 

 

-

Jul-11

 

 

 

-

 

 

 

-

 

 

 

 

 

-

 

-

 

 

 

-

 

 

 

-

 

 

 

 

-

 

 

 

-

Aug-11

 

[**]

 

 

 

 

 

-

 

 

 

 

 

 

 

-

 

 

 

-

 

 

 

-

 

 

 

[**]

 

 

[**]

 

 

Sep-11

 

 

[**]

 

 

 

 

-

 

 

 

 

 

-

 

-

 

 

[**]

 

 

 

[**]

 

 

[**]

 

 

 

 

 

[**]

 

Oct-11

 

 

[**]

 

 

 

 

-

 

 

 

 

 

-

 

-

 

 

[**]

 

 

 

 

-

 

[**]

 

 

 

 

 

[**]

 

Nov-11

 

[**]

 

 

 

 

 

-

 

 

 

 

 

-

 

-

 

 

 

-

 

 

 

-

 

[**]

 

 

 

 

 

[**]

 

Dec-11

 

 

[**]

 

 

 

 

-

 

 

 

 

 

-

 

-

 

[**]

 

 

 

 

 

 

 

 

[**]

 

 

 

 

[**]

 

Jan-12

 

 

[**]

 

 

[**]

 

 

 

[**]

 

 

[**]

 

 

-

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

Feb-12

 

 

[**]

 

 

 

[**]

 

 

 

 

 

 

-

 

-

 

[**]

 

 

 

[**]

 

 

 

 

[**]

 

 

 

 

[**]

 

Mar-12

 

 

[**]

 

 

 

[**]

 

 

 

 

 

 

-

 

-

 

 

[**]

 

 

 

[**]

 

 

[**]

 

 

 

 

 

[**]

 

Apr-12

 

[**]

 

 

 

 

[**]

 

 

[**]

 

 

 

-

 

-

 

[**]

 

 

 

 

[**]

 

 

[**]

 

 

 

 

 

[**]

 

May-12

 

 

[**]

 

 

 

[**]

 

 

 

 

 

 

-

 

-

 

[**]

 

 

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

Jun-12

 

 

[**]

 

 

 

[**]

 

 

 

 

 

 

-

 

-

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

 

 

[**]

 

Jul-12

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

 

-

 

-

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

Aug-12

 

 

[**]

 

 

[**]

 

 

 

 

 

 

 

-

 

-

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

 

 

[**]

 

Sep-12

 

 

[**]

 

 

[**]

 

 

 

 

 

 

 

-

 

-

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

 

 

[**]

 

Oct-12

 

[**]

 

 

 

 

[**]

 

 

[**]

 

 

 

-

 

-

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

 

 

[**]

 

Nov-12

 

[**]

 

 

 

[**]

 

 

 

 

-

 

 

-

 

-

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

 

[**]

 

 

Dec-12

 

[**]

 

 

 

[**]

 

 

 

 

-

 

 

-

 

-

 

[**]

 

 

 

 

[**]

 

 

[**]

 

 

 

 

 

[**]

 

Jan-13

 

 

 

-

 

 

 

-

 

[**]

 

 

 

-

 

-

 

 

 

-

 

 

 

-

 

 

 

 

-

 

 

[**]

 

Total Budget contract

 

 

[**]

 

 

[**]

 

 

 

[**]

 

 

[**]

 

 

-

 

[**]

 

 

 

 

[**]

 

 

[**]

 

 

 

 

 

[**]

 

 

--------------------------------------------------------------------------------


 

Attachment D to Sales Force Work Order

Hardware Amortization

Project #6508

 

Pacira IT rollover costs

 

 

 

 

 

 

 

Book value per

 

Book value per

 

 

 

Purchase

 

Monthly

 

unit after [**]

 

unit after [**]

 

 

 

price per unit

 

amortization*

 

months

 

months

 

Laptop, CD/DVD, Maintenance Plan

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

Peripherals, AC adapters, printers, carry bag

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

 

 

 

 

 

 

 

 

Add’l costs per unit to be incurred at time of purchase

 

 

 

 

 

 

 

 

 

Shipping Estimate (Pass-through)

 

$

[**]

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

 

 

 

 

 

 

 

 

Total cost to purchase including shipping based on:

 

$

[**]

 

units

 

$

[**]

 

$

[**]

 

 

--------------------------------------------------------------------------------

*- Based on [**] month straight line depreciation

Does not include any server, help desk or infrastructure support costs.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1 to Sales Force Work Order

 

ADDITIONAL PERSONNEL REQUEST FORM

 

This Request for Additional Personnel is made pursuant to Master Services
Agreement dated as of                between Pacira Pharmaceuticals and
Quintiles Commercial US, Inc. (“Quintiles”), and Work Order #6508 Dated
                    .

 

PART 1

 

 

 

Number and Category of Personnel Requested:

Additional Fees Required For Each Added Personnel:

 

 

o Sales Representatives

Recruiting Fee — $

 

Training Fee — $

o Regional Managers

Estimated Pass-Throughs — $

 

Monthly Incremental Fees : $ (SFA), $

o Other (describe):            

(Sample Accountability), $ (Fleet)

 

 

TERRITORY LOCATION(S)

 

 

 

REQUESTED START DATE(S)

 

 

 

 

Signature:

AUTHORIZED PACIRA REPRESENTATIVE SUBMITTING REQUEST

 

 

 

Name:

 

Title:

 

Date:

 

Phone:

 

Fax:

 

 

PART 2

To Be Completed by Quintiles

 

 

This Additional Personnel Request Form was Received by Quintiles on the
following date:

Request is Accepted, and Recruitment shall begin immediately:

 

 

 

 

 

 

(sign and date)

 

Contact Person:

 

Phone:

 

--------------------------------------------------------------------------------


 

 

Request is Not Accepted (identify above information which must be clarified or
changed before Request may be accepted by Quintiles):

 

 

 

 

 

 

 

 

 

(sign and date)

 

Contact Person:

 

Phone:

 

--------------------------------------------------------------------------------